Warner, Chief Justice.
When this case was called on the docket for a hearing, the defendant in error made a motion to dismiss it on the ground that the brief of the evidence, as the same appeared in the record, had not been approved by the court.
The case was brought here on a bill of exceptions to the rulings of the court on what purports to be an agreed statement of facts contained in the record, which agreed statement of facts does not appear to have been approved by the court; consequently, we cannot say whether the rulings of the court, to which the plaintiff in error excepts, were based upon that statement of facts or not. It is not sufficient for counsel to agree upon the statement of facts, but that agreement must receive the approval of the court; otherwise the court might be placed in a false position as to its judgment upon the facts by the agreement of counsel, and which it would not be willing to approve or sanction.
Let the writ of error be dismissed.